DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
Response to Amendment
The Amendment filed November 18, 2021 has been entered. Claims 1 – 17, 19 and 21 are pending in the application with claims 18 and 20 being cancelled and claim 21 being newly added. The amendment to claims have overcome the 112 rejections set forth in the last Final Action mailed August 18, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 – 14 and 17 
Claims 8 – 14 recite the limitation “the electric drive valve” in line 6. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the above limitation as --the nonelectrically operable switch valve is openable and closable by an electric drive valve and the electric drive valve--.
Claim 17 recites the limitation “the pipe” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 15 – 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Laverdiere et al. (US 2012/0288379 – herein after Laverdiere) in view of Purity (fire fighting system – herein after Purity.
In reference to claim 1, Laverdiere teaches a treating solution supply apparatus which supplies a treating solution (fluid) for treating a substrate (see ¶2, ¶3: pump system used in semiconductor manufacturing applications), comprising (fig. 2): 
a liquid passage (conduits in which elements 125, 130, 120, 135, 140 and 147 are present) for allowing the treating solution to flow therethrough; and 
a pump (150+180) including a chamber (155, 185) with a variable volume for receiving and feeding the treating solution from/to the liquid passage, and a chamber driver (175 for pump 150 and 200 for pump 180: motor; see ¶32) electrically driven to vary the volume of the chamber; 
wherein 
the liquid passage, the chamber, and the chamber driver are arranged in that order in a horizontal direction (see fig. A below {bottom picture which is a fig. 2 rotated by 180° in counter clockwise or clockwise}: the asserted direction is viewed as a horizontal direction),
the liquid passage includes a plurality of pipes (see fig. A below: pipes are labelled as “A”, “B”, “C”, “D” and “E”),
the plurality of pipes (for instance: pipes “A”, “B”, “C”, “D”) connect a treating solution supply source (15, in fig. 1) and a supply destination (25, in fig. 1) through the chamber (155, 185),
the liquid passage is arranged on one side of the chamber in the horizontal direction {in view of bottom picture shown in fig. A below: the liquid passage is arranged on bottom side of the chamber in the asserted horizontal direction}, and

the pump comprises two pumps (150 and 180), which consist of a first pump (150) and a second pump (180),
the first pump (150) is disposed upstream in respect of a flow of the treating solution (fluid), 
the second pump (180) is disposed downstream in respect of the flow of the treating solution, the second pump being located above the first pump (when fig. 2A is rotated counter clockwise by 90°, the second pump 180 is considered to be located above the first pump 150),
the liquid passage further includes a filter (120; ¶30),
the second pump is connected to the liquid passage extending from the first pump through the filter (as seen in fig. A below),
an outlet (see fig. A below: bottom picture) of the filter (120) is arranged at a position higher than a communication port (see fig. A below: bottom picture) of the second pump (180),
the liquid passage (i.e. a portion of the liquid passage) interconnecting the filter (120) and the second pump (180) includes a downward extension (see fig. A below, bottom picture: labeled “D”), an upward extension (see fig. A below, bottom picture: labeled “U”), and a nonelectrically operable switch valve (135) nonelectrically driven (i.e. gas driven, see ¶33) to permit and block the flow of the 
(see fig. A below: bottom picture) the downward extension has a first one end and a first other end, the first one end connected to the outlet of the filter (120) and the first other end extending to a position lower than the second pump (180) and lower than the filter, and
(see fig. A below: bottom picture) the upward extension has a second one end and a second other end, the second one end connected to the first other end of the downward extension, and the second other end connected to the chamber (185) of the second pump (180) through the communication port, and the upward extension includes the nonelectrically operable switch valve (135) {as seen in bottom picture of fig. A, valve 135 is present in the asserted upward extension “U”}. 

    PNG
    media_image1.png
    807
    863
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    788
    854
    media_image2.png
    Greyscale

Figure A: Edited fig. 2 of Laverdiere to show claim interpretation.
Laverdiere remains silent on a base plate arranged in the horizontal direction.
However, Purity teaches the pump apparatus (on page 3 of the provided copy), comprising a base plate (7; element 7 is a base and top surface of the base is interpreted to be the plate under broadest reasonable interpretation) arranged in a horizontal direction and wherein the liquid passage (comprising of suction line 6 and discharge line 2), the chamber (i.e. a pump chamber within electric pump 9 where fluid will be compressed), and the chamber driver (i.e. a driver that operates the pump; 9: electric motor) are arranged in that order in 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to mount the components in the apparatus of Laverdiere on a base plate and arranged the components in a claimed way as taught by Purity in order to gain the commonly understood benefits of such adaptation, such as ease of transporting the pump system as a whole from one location to another.
Alternatively, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to mount the components in the apparatus of Laverdiere on a base plate and arranged the components in a claimed way as taught by Purity since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of arranging the components in relation to the base plate.
In reference to claim 2, Laverdiere, as modified, teaches the apparatus, wherein the liquid passage, the chamber, and the chamber driver are arranged linearly in the horizontal direction (as seen in fig. A above, bottom picture: the claimed components are arranged from bottom to top in the asserted horizontal direction).
In reference to claim 3, Laverdiere teaches the apparatus, wherein (in fig. 2) the pump (150+180) has an air space (empty space; see fig. A above) between the 
In reference to claim 4, see rejection of claim 3 above.
In reference to claim 5, Laverdiere teaches the apparatus, wherein the pump (150/180) has a diaphragm (160/190) mounted in the chamber (155/185).
In reference to claims 6 and 7, see rejection of claim 5 above.
In reference to claims 15 and 16, Laverdiere, as modified, teaches the apparatus, further comprising a control panel (see ¶29; in fig. 2, controller similar to controller 20 in fig. 1 controls the motor(s)) for controlling the chamber driver (175/200); wherein the control panel is located on the chamber driver side with respect to the chamber in the horizontal direction (see image on page 3 of the provided copy of Purity: control panel is 11; chamber driver is 9 and chamber is within pump 8).
In reference to claim 17, Laverdiere, as modified, teaches the apparatus, wherein (see fig. A above: bottom picture): the filter (120) is located opposite the chamber (155, 185) {on left side of 155 or right side of 185} across the pipe (labelled “E”) located farthest away from the chamber in the horizontal direction among the plurality of pipes in the horizontal direction, and  the filter (120), the plurality of pipes (“A”, “B”, “C”, “D” and “E”, in fig. A above), the chamber (155/185), and the chamber driver (175/200) are arranged linearly (from bottom to top in view of 
In reference to claim 19, Laverdiere teaches the apparatus, wherein (see fig. A, bottom picture) the first pump (150) and the second pump (180) are located in the same position with respective chamber drivers (175, 200) overlapping each other in plan view.
In reference to claim 21, Laverdiere, as modified, teaches the apparatus, wherein (see fig. A, bottom picture) the first other end of the downward extension is lower than the second pump and extends towards the base plate (the asserted first other end is viewed as extending towards the base plate in the modified apparatus in one of the following ways: (a) portion of the asserted first other end in circumferential direction is viewed as extending towards one of the surfaces of the base plate or (b) the asserted first other end extends in asserted horizontal direction towards one of the edges (bottom for instance in view of bottom picture of fig. A above) of the base plate).
Claims 8 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laverdiere in view of Purity and Okumura et al. (US 2007/0258837 – herein after Okumura).
Regarding claims 8 – 14,
Laverdiere teaches
In Laverdiere, switch valves are air-operated valves, thus there will be a means to supply the air to the valve.
Laverdiere remains silent on the particular type of means that provides air to the switch valve, i.e., “the nonelectrically operable switch valve is openable and closable by an electric drive valve (i.e. a valve operated in electric manner and that provides air/gas to the switch valves); and the electric drive valve is located adjacent the chamber driver and away from the chamber”. 
However, Okumura teaches the pneumatic switch valves (13, 14, 15; fig. 3), wherein the nonelectrically operable switch valve is openable and closable by an electric drive valve (32/38/39); and the electric drive valve is located adjacent the chamber driver (chamber driver being 27/12) and away from the chamber (i.e. pump chamber within pump 11).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic actuation means of the switch valve in the pump of Laverdiere with that as taught by Okumura (electro-pneumatic regulator) in order to obtain the predictable result of actuating the switch valve for the purpose of controlling the fluid flow to the pump(s). KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Response to Arguments
The arguments filed November 18, 2021 have been fully considered but they are moot. The amendment introducing the new features of “an outlet of the filter”, “a communication port”, “a first one end”, “a first other end”, “a second one end” and “a second other end” to independent claim 1 changed the scope of the claim. As a result, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kashiyama teaches a similar apparatus which supplies a treating solution for treating a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746